                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RIDEAPP, INC.,                                     Case No. 18-cv-07152-JST
                                                         Plaintiff,
                                   8
                                                                                           ORDER GRANTING STIPULATED
                                                v.                                         REQUEST FOR EXTENSION OF TIME
                                   9

                                  10    LYFT, INC.,                                        Re: ECF No. 75
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court grants the parties’ stipulated request for an extension of time to respond to

                                  14   Defendant Lyft, Inc.’s motion for judgment on the pleadings. ECF No. 75. Accordingly, Plaintiff

                                  15   RideApp, Inc.’s opposition shall be filed by April 10, 2019, and Lyft’s reply shall be filed by

                                  16   April 17, 2019.

                                  17          The motion hearing on Lyft’s motion for judgment on the pleadings, ECF No. 72, is

                                  18   continued to May 16, 2019.

                                  19          IT IS SO ORDERED.

                                  20   Dated: March 29, 2019
                                                                                       ______________________________________
                                  21
                                                                                                     JON S. TIGAR
                                  22                                                           United States District Judge

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
